DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Interviews
An examiner interview was held on 9/7/2021 (see interview summary PTO-413 form dated 9/14/2021).
An examiner interview was held on 9/9/2021 (see interview summary PTO-413 form dated 9/16/2021).
An examiner interview was held on 11/17/2021 (see interview summary PTO-413 form attached herewith).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.
In view of the amendments to the claims, new grounds of rejection under §103 are presented below which now rely on  Yoon et al., US 2016/0262726 A1; Liu, US 2010/0137716 A1; and Gritzky, US 2005/0113689 A1.
Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments against the double patenting rejections, in view of the amendments to the claims, is not found to be persuasive because the newly added limitations are obvious over Liu and Gritzky as discussed below in the obviousness type double patenting rejections presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2016/0262726 A1 in view of Liu, US 2010/0137716 A1 (hereinafter “Liu”) and Gritzky, US 2005/0113689 A1 (hereinafter “Gritzky”).
Regarding claim 1, a system, comprising:
a plurality of ultrasound probes (20a-20d, Fig. 1A; it is understood that each probe having a different transducer array such as phased array, convex array, linear array, etc., ¶ [0047]) collectively configured to operate in a plurality of operating modes associated with a respective plurality of configurations profiles, including
a first operating mode in which a linear probe of the plurality of ultrasound probes operates its transducer array (one of the applications/presets corresponding to the linear array probe, Fig. 1A and 1B),
a second operating mode in which a phased-array probe of the plurality of ultrasound probe operates its transducer (one of the applications/presents corresponding to the phased-array probe, Fig. 1A and 1B
a third operating mode in which a curvilinear probe of the plurality of ultrasound probes operates its transducer array (one of the applications/presents corresponding to the convex probe, Fig. 1A and 1B);
a computing device (ultrasound imaging apparatus 1000, Fig. 1A-1C) coupled to the plurality of ultrasound probe (¶ [0049]) and configured to, in response to receiving input indicating an operating mode selected by a user, cause the linear, phased-array, or the curvilinear probes to operate in the first, second, or third operating mode respectively (¶ [0050]-[0061]).

Yoon does not teach a multi-modal ultrasound probe as claimed (i.e., where the linear, phased-array, and curvilinear probes are essentially combined/integrated into a single multi-modal/“universal” probe having a substantially flat transducer array, wherein said substantially flat transducer array is configured to operate as a linear probe, phased-array probe, and a curvilinear probe).
Liu teaches a system (multi-functional linear ultrasound imaging system, Fig. 3, ¶ [0024]-[0026]), comprising:
a multi-modal ultrasound probe (ultrasound probe 2) having a substantially flat transducer array (linear array, see discussion below) configured to operate in a plurality of operating modes associated with a respective plurality of configurations profiles, including
first and second operating modes in which the multi-modal ultrasound probe operates the substantially flat transducer array as a linear probe and a phased-array probe respectively (“In order to make a linear array probe realize appropriate sector scan so as to reduce the times of switching probes and the steps of disinfection in emergency room, surgical room or at ambulance, the he present invention newly designs or selects the current linear array probe having a deflection angle of more than 25°, e.g. between 30° and 60°, preferable between 35° to 45°, such that the linear array probe can perform both linear scan and sector scan.” ¶ [0022]; “In the multi-functional ultrasound imaging system shown in FIG. 3, in order to make a linear array probe that normally generates a linear scan sequence […] generate additional sector scan or extended sector scan, a current linear array probe […] having a big deflection angle as required is selected or a linear array probe […] having a big deflection angle as required is newly designed such that it not only supports normal linear scan […], but also supports additional sector scan or additional extended sector scan. The deflection angle of said linear array probe […] is larger than 25°, preferably, between 30° and 45°. Besides, a digital beamformer in the receiving unit 6 and the scan converting unit 10 as well as display unit 12 are also designed to support said two types of scan.” ¶ [0028]; the ordinarily skilled artisan would understand that “sector scan” is synonymous with “phased-array”, therefore operating the substantially flat transducer array of the linear array probe to perform sector scanning reads on operating the substantially flat transducer array of the linear array probe as a phased-array probe); and 
a computing device (control unit 18 and operating unit 20) coupled to the multi-modal ultrasound probe and configured to, in response to receiving input “Embodiments of the invention are described taking a multi-functional linear ultrasound imaging system as an example in the following text: FIG. 8A is an illustration of the additional sector scan generated by the multi-functional linear ultrasound imaging system according to the present invention. The multi-functional linear ultrasound imaging system has a structure as shown in FIG. 3, which can perform normal linear scan and additional sector scan. When the multi-functional linear ultrasound imaging system is desired to generate a normal linear image, an operator operates the operating unit 20 to make the control unit 18 control the transmitting unit 4 to transmit normal linear sequences, as shown in FIG. 6, a first scan line 0, a second scan line 1, … a (n+1)th scan line n that are parallel with one another, and control the receiving unit 6 to receive the parallel linear scan line sequences returned from the transducer array of the linear array probe 2, which are then processed by the processing unit 8 and scan converted in the scan converting unit 10, a linear image is then displayed on the display unit 12. When the multi-functional linear array probe is desired to generate a sector image, the operator operates the operating unit 20 such that the control unit 18 controls the transmitting unit 4 to transmit sector sequences, as shown in FIG. 7, a first scan line 0', a second scan line 1', … , a (n+1)th scan line n' having a certain deflection angle, namely, generating a sector scan line sequence having a certain deflection angle, and controls the receiving unit 6 to receive the sector scan line sequences returned from the transducer array of the linear array probe 2, which are then processed by the processing unit 8 and scan converted in the scan converting unit 10, a sector image is then displayed on the display unit 12.” ¶ [0032]; “From FIGS. 6 and 7 it can be seen that the multi-functional linear ultrasound imaging system according to said embodiment of the present invention can generate scan of two different FOV, one is a relatively narrow normal linear scan (shown in FIG. 6), which can be used in detection of superficial parts; the other is a relatively broad sector scan (shown in FIG. 7), which can be used in sector scan of small acoustic windows (such as Cardiac).” ¶ [0033]).
Liu further teaches at ¶ [0035]-[0036]: 
[0035] Based on said concepts of the present invention, sector scan and convex scan can also be realized on a linear array probe; a linear scan and sector scan can be realized on a convex array probe. That is, the present invention is not limited to using one probe to realize two types of scan. 

[0036] More than two types of scan can be realized as required.

The ordinarily skilled artisan would have understood this to be a suggestion to use the concepts of Liu (i.e., the directivity/deflection angle of the linear probe and beamforming/scan sequences to operate the linear array probe as a linear probe and as a phased array probe) to expand Liu’s invention to realize a third type of scan (i.e., convex scan which reads on operating the linear array probe as a curvilinear probe).

Gritzky teaches a system, comprising:
a multi-modal ultrasound probe (transducer 340) having a substantially flat transducer array (array 313 which appears substantially flat, Fig. 13) configured to operating in a plurality of operating modes associated with a respective transducer 340 is characterized as a “virtual convex transducer”, ¶ [0050]; the scan of the virtual convex transducer, Fig. 13, appears substantially the same the scan of the convex transducer which reads on a curvilinear probe, Figs. 11; therefore Gritzky can be considered to teach operating a substantially flat transducer array as a curvilinear probe); and
a computing device (a beamformer is implied from beamforming/beamsteering, ¶ [0028]) coupled to the multi-modal ultrasound probe and configured to, in response to receiving input indicating an operating mode selected by a user, cause the multi-modal ultrasound probe to operate the substantially flat transducer array in the third operating mode (“When using a non-mechanical transducer 10 (e.g., electrically steerable), beamforming during transmit and receive operation may be performed such that the scan sequences may be modified based on, for example, the type of scan. The sequencing and activation of the individual elements of the transducer 10 may be controlled such that, for example, the scan beam may be tilted (e.g., between ten degrees and twenty degrees) using electrical steering.” ¶ [0028]; “A user input 120 may be used to input patient data, scan parameters, a change of scan mode, and the like.” ¶ [0019] “As shown in FIG. 13, a virtual convex transducer 340 with a linear surface 342 has and has a 2D array 313 of elements and scans between first and second sides 344 and 346. The elements are steered to form a sector scan as the center 348 moves.” ¶ [0050]; as discussed above, the virtual convex transducer is a linear array transducer probe and therefore has a substantially flat transducer array; the scan of the virtual convex transducer, Fig. 13, appears substantially the same the scan of the convex transducer which reads on a curvilinear probe, Figs. 11; therefore Gritzky teaches a beamformer configured to control the substantially flat transducer array to operate in the third operating mode, i.e., as a curvilinear transducer).

MPEP 2143 recites in part:
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.

MPEP 2143 further recites in part:
A.    Combining Prior Art Elements According to Known Methods To Yield Predictable Results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;



(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference:

As discussed above, all the elements of the claim are known from combination of Yoon, Liu, and Gritzky, although not necessarily in a single prior art reference in the sense that no single prior art reference teaches combining or integrating together the linear array, phased-array, and curvilinear array ultrasound probes into a single multi-modal ultrasound probe having a substantially flat transducer array that is operable as linear array, phased-array, and curvilinear array ultrasound probes.

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately:



(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable:

By combining or integrating together the linear array, phased-array, and curvilinear array ultrasound probes into a single multi-modal ultrasound probe having a substantially flat transducer array as discussed above, the ordinarily skilled artisan would have recognized that the need to have to switch between probes can be reduced, if not eliminated, because the single multi-modal ultrasound probe having a substantially flat transducer array is operable as linear array, phased-array, and curvilinear array ultrasound probes.
For example, consider a procedure that involves scanning with a linear array ultrasound probe, a phased-array ultrasound probe, and a curvilinear array ultrasound 

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:

Liu teaches various disadvantages or problems with having to switch between different ultrasound probes (¶ [0003]). The ordinarily skilled would have therefore understood reducing or eliminating the need to switch between different ultrsaound probes can avoid, solve, or at least reduce the effects of such problems; e.g., reducing disinfections steps in a surgery and/or saving time which is very precious in the emergency room.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed  invention to modify the system of Yoon such that the linear array, phased-array, and curvilinear array ultrasound probes are combined or integrated into a single multi-modal ultrasound probe having a substantially flat transducer array configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a curvilinear probe, and such that the computing device is coupled 

Regarding claim 2, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 1.Yoon further teaches that the first operating mode is associated with a first configuration profile specifying a first set of parameter values (e.g., frequency range of 7.5 MHz – 10 MHz, Fig. 1B; ¶ [0052]-[0053]) and the second operating mode is associated with a second configuration profile specifying a second set of parameter values different from the first set of parameter values (e.g., frequency range of 2 MHz – 4 MHz, Fig. 1B; ¶ [0052]-[0053]); see ¶ [0050]-[0061].

Regarding claim 3, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 2.
Yoon teaches that the computing device is configured to cause the linear, phased-array, or curvilinear probes to operate their respective transducer arrays in the 
In making the modifications discussed above regarding claim 1, it obviously follows that the that the computing device be modified to be configured to cause the multi-modal ultrasound probe to operate the substantially flat transducer array in the first, second, or third operating modes by providing an indication of the operating mode selected by the user to the multi-modal ultrasound probe because the multi-modal ultrasound probe having the substantially flat transducer array replaces the linear, phased-array, and curvilinear probes for the purposes of operating in the first, second, and third operating modes respectively.

Regarding claim 4, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 3.
Yoon teaches that linear array ultrasound probe comprises a control circuitry configured to: responsive to receiving an indication of the first operating mode from the computing device, obtain the first operating mode specifying the first set of parameter values associated with the first mode; and control, using the first configuration profile, the ultrasound transducer array of the linear array ultrasound probe to operate in the first operating mode (implied from ¶ [0050]-[0061]).
Yoon teaches that phased-array ultrasound probe comprises a control circuitry configured to: responsive to receiving an indication of the second operating mode from the computing device, obtain the second operating mode specifying the second set of parameter values associated with the second mode; and control, using the second implied from ¶ [0050]-[0061]).
In making the modifications discussed above regarding claim 1, it obviously follows that the multi-modal ultrasound probe be modified to comprise control circuitry configured to: 
responsive to receiving an indication of the first operating mode from the computing device, obtain the first operating mode specifying the first set of parameter values associated with the first mode; and control, using the first configuration profile, the substantially ultrasound transducer array to operate in the first operating mode; and
responsive to receiving an indication of the second operating mode from the computing device, obtain the second operating mode specifying the second set of parameter values associated with the second mode; and control, using the second configuration profile, the substantially flat ultrasound transducer array to operate in the second operating mode,
because the multi-modal ultrasound probe having the substantially flat transducer array replaces the linear, phased-array, and curvilinear probes for the purposes of operating in the first, second, and third operating modes respectively.

Regarding claims 11 and 12, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 4.
Yoon further teaches that the first set of parameter values specifies a first transmit/receive center frequency value (e.g., the linear array mode(s) using a frequency in the range of 7.5 MHz – 10 MHz, Fig. 1B) and the second set of parameters e.g., the phased-array mode(s) using a frequency in the range of 2 MHz – 4 MHz, Fig. 1B). Yoon further teaches that the control circuitry is configured to control linear array probe to operate in the first operating mode at least in part by using the first transmit/receive center frequency value and to control the phased-array probe to operate in the second operating mode at least in part by using the second transmit/receive center frequency (implied from ¶ [0050]-[0061]).
In making the modifications discussed above regarding claim 1-4, it obviously follows that the control circuitry be modified to be configured to control the substantially flat ultrasound transducer array to operate in the first operating mode at least in part by using the first transmit/receive center frequency and to operate in the second operating mode at least in part by using the second transmit/receive center frequency because the multi-modal ultrasound probe having the substantially flat transducer array replaces the linear, phased-array, and curvilinear probes for the purposes of operating in the first, second, and third operating modes respectively.

Regarding claim 17, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 1. Yoon further teaches that the linear, phased-array, and curvilinear probes are all hand-held ultrasound probes. The multi-modal ultrasound probes of Liu and Gritzky are also both hand-held ultrasound probe. Therefore, in making the modifications discussed above regarding claim 1-4, it obviously follows that the multi-modal ultrasound probe of the modified Yoon invention be a hand-held 

Regarding claim 18, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 1. Yoon further teaches that the computing device is a mobile computing device (¶ [0156]).

Regarding claim 19, the discussions above regarding Yoon, Liu, and Gritzky as applied to claim 1 similarly apply to claim 19.
In particular, Yoon teaches a method for controlling operation of a plurality of ultrasound probes (20a-20d, Fig. 1A; it is understood that each probe having a different transducer array such as phased array, convex array, linear array, etc., ¶ [0047]) collectively configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including
a first operating mode in which a linear array ultrasound probe of the plurality of ultrasound probes operates its transducer array (one of the applications/presets corresponding to the linear array probe, Fig. 1A and 1B),
a second operating mode in which a phased-array ultrasound probe of the plurality of ultrasound probes operates its transducer array (one of the applications/presents corresponding to the phased-array probe, Fig. 1A and 1B), and
a third operating mode in which a curvilinear array ultrasound probe of the plurality ultrasound probes operates its transducer array (one of the applications/presents corresponding to the convex probe, Fig. 1A and 1B),

receiving, at a computing device, input indicating an operating mode selected by a user (¶ [0050]-[0061]); and
causing the linear array, phased-array, or curvilinear array ultrasound probes to operate their respective transducer array in the first, second, or third operating modes respectively using parameter values specified by a configuration profile associated with the operating mode selected by the user (¶ [0050]-[0061]).

Yoon does not teach a multi-modal ultrasound probe as claimed (i.e., where the linear, phased-array, and curvilinear probes are essentially combined/integrated into a single multi-modal/“universal” probe having a substantially flat transducer array, wherein said substantially flat transducer array is configured to operate as a linear array probe, phased-array probe, and a curvilinear array probe).
Liu teaches a method for controlling operation of a multi-modal ultrasound probe (ultrasound probe 2) having a substantially flat transducer array (linear array, see discussion below) configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including first and second operating modes in which the multi-modal ultrasound probe operates the substantially flat transducer array as a linear probe and a phased array probe respectively (“In order to make a linear array probe realize appropriate sector scan so as to reduce the times of switching probes and the steps of disinfection in emergency room, surgical room or at ambulance, the he present invention newly designs or selects the current linear array probe having a deflection angle of more than 25°, e.g. between 30° and 60°, preferable between 35° to 45°, such that the linear array probe can perform both linear scan and sector scan.” ¶ [0022]; “In the multi-functional ultrasound imaging system shown in FIG. 3, in order to make a linear array probe that normally generates a linear scan sequence […] generate additional sector scan or extended sector scan, a current linear array probe […] having a big deflection angle as required is selected or a linear array probe […] having a big deflection angle as required is newly designed such that it not only supports normal linear scan […], but also supports additional sector scan or additional extended sector scan. The deflection angle of said linear array probe […] is larger than 25°, preferably, between 30° and 45°. Besides, a digital beamformer in the receiving unit 6 and the scan converting unit 10 as well as display unit 12 are also designed to support said two types of scan.” ¶ [0028]; the ordinarily skilled artisan would understand that “sector scan” is synonymous with “phased-array”, therefore operating the substantially flat transducer array of the linear array probe to perform sector scanning reads on operating the substantially flat transducer array of the linear array probe as a phased-array probe), the method comprising:
receiving, at a computing device, input indicating an operating mode selected by a user (see discussion below); and
causing the multi-modal ultrasound probe to operate substantially flat ultrasound transducer array in the first operating mode or second operating mode using parameter values specified by a configuration profile associated with the operating mode selected by the user (“Embodiments of the invention are described taking a multi-functional linear ultrasound imaging system as an example in the following text: FIG. 8A is an illustration of the additional sector scan generated by the multi-functional linear ultrasound imaging system according to the present invention. The multi-functional linear ultrasound imaging system has a structure as shown in FIG. 3, which can perform normal linear scan and additional sector scan. When the multi-functional linear ultrasound imaging system is desired to generate a normal linear image, an operator operates the operating unit 20 to make the control unit 18 control the transmitting unit 4 to transmit normal linear sequences, as shown in FIG. 6, a first scan line 0, a second scan line 1, … a (n+1)th scan line n that are parallel with one another, and control the receiving unit 6 to receive the parallel linear scan line sequences returned from the transducer array of the linear array probe 2, which are then processed by the processing unit 8 and scan converted in the scan converting unit 10, a linear image is then displayed on the display unit 12. When the multi-functional linear array probe is desired to generate a sector image, the operator operates the operating unit 20 such that the control unit 18 controls the transmitting unit 4 to transmit sector sequences, as shown in FIG. 7, a first scan line 0', a second scan line 1', … , a (n+1)th scan line n' having a certain deflection angle, namely, generating a sector scan line sequence having a certain deflection angle, and controls the receiving unit 6 to receive the sector scan line sequences returned from the transducer array of the linear array probe 2, which are then processed by the processing unit 8 and scan converted in the scan converting unit 10, a sector image is then displayed on the display unit 12.” ¶ [0032]; “From FIGS. 6 and 7 it can be seen that the multi-functional linear ultrasound imaging system according to said embodiment of the present invention can generate scan of two different FOV, one is a relatively narrow normal linear scan (shown in FIG. 6), which can be used in detection of superficial parts; the other is a relatively broad sector scan (shown in FIG. 7), which can be used in sector scan of small acoustic windows (such as Cardiac).” ¶ [0033]).
Liu further teaches at ¶ [0035]-[0036]: 
[0035] Based on said concepts of the present invention, sector scan and convex scan can also be realized on a linear array probe; a linear scan and sector scan can be realized on a convex array probe. That is, the present invention is not limited to using one probe to realize two types of scan. 

[0036] More than two types of scan can be realized as required.

The ordinarily skilled artisan would have understood this to be a suggestion to use the concepts of Liu (i.e., the directivity/deflection angle of the linear probe and beamforming/scan sequences to operate the linear array probe as a linear probe and as a phased array probe) to expand Liu’s invention to realize a third type of scan (i.e., convex scan which reads on operating the linear array probe as a curvilinear probe).

Gritzky teaches a method for controlling operation of a multi-modal ultrasound probe (transducer 340) having a substantially flat transducer array (array 313 which appears substantially flat, Fig. 13) configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a third operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a curvilinear probe (transducer 340 is characterized as a “virtual convex transducer”, ¶ [0050]; the scan of the virtual convex transducer, Fig. 13, appears substantially the same the scan of the convex transducer which reads on a curvilinear probe, Figs. 11; therefore Gritzky can be considered to teach operating a substantially flat transducer array as a curvilinear probe), the method comprising:
receiving, at a computing device, input indicating an operating mode selected by a user (see discussion below); and
causing the multi-modal ultrasound probe to operate substantially flat ultrasound transducer array in the first operating mode, second operating mode, or third operating mode using parameter values specified by a configuration profile associated with the operating mode selected by the user (“When using a non-mechanical transducer 10 (e.g., electrically steerable), beamforming during transmit and receive operation may be performed such that the scan sequences may be modified based on, for example, the type of scan. The sequencing and activation of the individual elements of the transducer 10 may be controlled such that, for example, the scan beam may be tilted (e.g., between ten degrees and twenty degrees) using electrical steering.” ¶ [0028]; “A user input 120 may be used to input patient data, scan parameters, a change of scan mode, and the like.” ¶ [0019] “As shown in FIG. 13, a virtual convex transducer 340 with a linear surface 342 has and has a 2D array 313 of elements and scans between first and second sides 344 and 346. The elements are steered to form a sector scan as the center 348 moves.” ¶ [0050]; as discussed above, the virtual convex transducer is a linear array transducer probe and therefore has a substantially flat transducer array; the scan of the virtual convex transducer, Fig. 13, appears substantially the same the scan of the convex transducer which reads on a curvilinear probe, Figs. 11; therefore Gritzky teaches a beamformer configured to control the substantially flat transducer array to operate in the third operating mode, i.e., as a curvilinear transducer).

MPEP 2143 recites in part:
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.

MPEP 2143 further recites in part:
A.    Combining Prior Art Elements According to Known Methods To Yield Predictable Results

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;

(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference:

As discussed above, all the elements of the claim are known from combination of Yoon, Liu, and Gritzky, although not necessarily in a single prior art reference in the sense that no single prior art reference teaches combining or integrating together the linear array, phased-array, and curvilinear array ultrasound probes into a single multi-modal ultrasound probe having a substantially flat transducer array that is operable as linear array, phased-array, and curvilinear array ultrasound probes.

(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately:

Using the techniques of Liu and Gritzky (i.e., designing a linear array with a wider directivity/deflection angle in combination with appropriate beamforming and scanning sequence of the elements in the linear array as discussed above), the ordinarily skilled artisan could have combined or integrated the linear array, phased-array, and curvilinear array ultrasound probes into a single multi-modal ultrasound probe having a 

(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable:

By combining or integrating together the linear array, phased-array, and curvilinear array ultrasound probes into a single multi-modal ultrasound probe having a substantially flat transducer array as discussed above, the ordinarily skilled artisan would have recognized that the need to have to switch between probes can be reduced, if not eliminated, because the single multi-modal ultrasound probe having a substantially flat transducer array is operable as linear array, phased-array, and curvilinear array ultrasound probes.
For example, consider a procedure that involves scanning with a linear array ultrasound probe, a phased-array ultrasound probe, and a curvilinear array ultrasound probe. Instead of having to physically switch between three different ultrasound probes, the user only has to merely switch between different operating modes of the multi-modal ultrasound probe.

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness:

Liu teaches various disadvantages or problems with having to switch between different ultrasound probes (¶ [0003]). The ordinarily skilled would have therefore understood reducing or eliminating the need to switch between different ultrsaound probes can avoid, solve, or at least reduce the effects of such problems; e.g., reducing disinfections steps in a surgery and/or saving time which is very precious in the emergency room.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoon such that the linear probe, phased-array probe, and curvilinear probe are combined or integrated into a multi-modal ultrasound probe having a substantially flat transducer array configured to operate in a plurality of operating modes associated with a respective plurality of configuration profiles, including a first operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a linear probe, a second operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a phased-array probe, and a third operating mode in which the multi-modal ultrasound probe operates the substantially flat transducer array as a curvilinear probe, and such that method comprises receiving, at a computing device, input indicating an operating mode selected by a user; and causing the multi-modal ultrasound probe to operate substantially flat ultrasound transducer array in the first operating mode, second operating mode, or third operating mode using parameter values specified by a configuration profile associated with the operating mode selected by the user, because it would have merely involved combining prior art elements (i.e., .

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Liu and Gritzky as applied to claim 4 above, and further in view of Kandori et al., US 2012/0194107 A1 (hereinafter “Kandori”).
Regarding the claims 5, 6, and 9, Yoon modified by the teachings of Liu and Gritzky teaches the invention of claim 4; but does not teach that the that the first set of parameter values specifies a first azimuth aperture value, a first elevation aperture value, and a first bias voltage value and the second set of parameters values specifies a second azimuth aperture value, a second elevation aperture value, and a second bias voltage value (different from the first values); and wherein the control circuitry is configured to control the substantially flat ultrasound transducer array to operate in the first operating mode at least in part by using the first azimuth aperture value, the first elevation aperture value, and the first bias voltage value and to operate in the second operating mode at least in part by using the second azimuth aperture value, the second elevation value, and the second bias voltage value.
On the other hand, Kandori in the same field of endeavor (i.e., ultrasound) teaches a first mode (collapse mode) characterized by a first azimuth aperture value, a “In FIGS. 5C and 5D, the number of devices in the CMUT is represented by X, the number of devices in an operation in the collapse mode of the CMUT is represented by Z (X>Z), and the number of input/output signals from the CMUT is also Z, same as the number of the device in the collapse mode. In this example, X is 16, and Z is 4. In an operation in the collapse mode illustrated in FIG. 5C, each of the lower electrodes 105 in Z devices 501 in the center portion of the CMUT are connected to Z driving/detecting units 202 by the device interconnect switching unit 502. In this manner, Z signals are input to or output from the CMUT (the condition illustrated in FIG. 5C). On the other hand, the lower electrodes 105 in (X-Z) devices 501 are not connected to the driving/detecting units 202, and are not used for transmission/reception of ultrasound.” ¶ [0069]; a first bias voltage value is implied by the collapse mode).
Kandori further teaches a second mode (conventional mode) characterized by a second azimuth aperture value, a second elevation aperture value, and a second bias voltage value (different from the first values) and the control circuitry is configured to control the substantially flat ultrasound transducer array to operate in the second operating mode at least in part by using the second azimuth aperture value, the second elevation aperture value, and the second bias voltage values; i.e., see Fig. 5D which illustrates that in conventional mode the active aperture is 4x4 (azimuth x elevation) for “In an operation in the conventional mode, the lower electrodes 105 of several (four in this example) devices 501 are connected to each driving/detecting unit 202 by the device interconnect switching unit 502. There are Z driving/detecting units 202, and Z signals are input or output (the condition illustrated in FIG. 5D). In this case, all the devices 501 in the CMUT are used for transmitting/receiving ultrasound. In this manner, some devices are not used for transmission/reception in the collapse mode. Accordingly, signals that are suitable in the conventional mode and the collapse mode can be processed with the same number of output lines. In this embodiment, the relationship may similarly be reversed between the collapse mode and the conventional mode. Although the interconnects are connected to respective adjacent devices in the collapse mode in FIG. 5C, the interconnects may be connected to devices arranged at the same intervals as the device intervals in the conventional mode. Accordingly, only the frequency characteristics at the time of transmission/reception can be changed, without a change in the intervals between the devices that receive signals.” ¶ [0070]; a second bias voltage value is implied from conventional mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Yoon such that he first set of parameter values specifies a first azimuth aperture value, a first elevation aperture value, and a first bias voltage value and the second set of parameters values specifies a second azimuth aperture value, a second elevation aperture value, and second bias voltage value (different from the first values); and wherein the control circuitry is configured to control the substantially flat ultrasound transducer array to operate in the first operating mode at least in part by the first 

Regarding claims 7 and 8, the ordinarily skilled artisan would have recognized that first and second azimuth and elevation aperture values discussed above read on first and second azimuth and elevation focus values because the transducer active aperture in the azimuth and elevation direction (among other parameters) affect focusing in the azimuth and elevation directions.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Liu, Gritzky, and Kandori as applied to claim 9 above, and further in view of Barnes et al., US 2003/0048698 A1 (hereinafter “Barnes”).
Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 4 as discussed above but does not teach that the first set of parameter values specifies a first transmit peak-to-peak voltage value and the second set of parameter values specifies a second transmit peak-to-peak voltage value different from the first transmit peak-to-peak voltage focus value, and wherein the control circuitry is 
First, consider the modification above regarding claim 9: Yoon was first modified such that the first mode is characterized by a first bias voltage and the second mode is characterized by a second bias voltage.
Barnes teaches relationship between the DC bias voltage and amplitude or peak-to-peak voltage of the AC component (“Other considerations are preferably accounted for to determine the appropriate bias voltage (e.g. DC bias voltage) and AC component. The bias voltage is limited by the supply available, safety restrictions, and transmit beamformer 12 and electrostatic transducer 16 breakdown voltage levels. Other restrictions on the bias voltage may be considered. The applied AC component is preferably as large as possible to maximize the returned echo signal. Any of various voltage levels may be used, such as appropriate for a particular ultrasound system or application and/or as restricted by government or other safety guidelines. In one example, the bias voltage is about 30 volts and the AC voltage is about 16 volts peak-to-peak.” ¶ [0036]; “The DC and AC voltages are preferably as high as safely possible. For example, an AC signal peak voltage that is 50% of the DC voltage is used (i.e. the peak-to-peak voltage is 100% of the DC voltage). Other relationships may be used, including smaller or larger amplitude DC or AC components. For example, the AC component voltage is 25% of the DC voltage (i.e. the peak-to-peak voltage is 50% of the DC voltage).” ¶ [0037]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Yoon such that the first set of parameter values specifies a first transmit peak-to-peak voltage value and the second set of parameter values specifies a second transmit peak-to-peak voltage value different from the first transmit peak-to-peak voltage focus value, and wherein the control circuitry is configured to control the substantially flat ultrasound transducer array to operate in the first operating mode at least in part by using the first transmit peak-to-peak voltage value and to operate in the second operating mode at least in part by using the second transmit peak- to-peak voltage value, because it would have merely involved applying a known technique (i.e., the peak-to-peak voltage is 100% of the DC bias voltage) to known device ready for improvement (i.e., the first and second modes of the modified Yoon invention which have different bias voltages) to yield predictable results (e.g., maximize the returned echo signal).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Liu and Gritzky as applied to claim 4 above, and further in view of Panda et al., US 2006/0173342 A1 (hereinafter “Panda”).
Regarding claim 13, Yoon modified in view of the teachings Liu and Gritzky teaches the invention of claim 4 but does not teach that the first set of parameter values 
On the other hand, Panda teaches a first polarity value (i.e., DC bias voltage of +70 volts) and a second polarity value (i.e., DC bias voltage of -70 volts) different from the first polarity value, and wherein the control circuitry is configured to control the substantially flat ultrasound transducer array to operate in the first operating mode at least in part by using the first polarity value and to operate in the second operating mode at least in part by using the second polarity value (“FIG. 2 illustrates the nonlinear nature of a simulated cMUT when large pressure outputs from the transducer are required. In all of the simulations shown in FIG. 2, the cMUT is excited by a 10 MHz, linear, 6-cycle sinusoidal voltage added to a DC bias of about 70 Volts in magnitude. The top chart 210 of FIG. 2 shows the pressure output. from the cMUT when the DC bias voltage polarity is positive (+70 Volts). The middle chart 220 of FIG. 2 shows the cMUT's pressure output from the same forcing function, but where the DC bias voltage polarity is negative (-70 Volts). The bottom chart 230 of FIG. 2 is the result of combining the output values of the top chart 210 to the output values of the middle chart 220. The 2 f harmonic (20 MHz) is clearly visible in the bottom chart 230, while the 1 f fundamental frequency (10 MHz) is absent. This happens because inverting the DC bias voltage polarity from 210 to 220 inverts the 1 f fundamental component, but leaves the 2 f harmonic component unchanged.” ¶ [0037]).
Panda further teaches that harmonic distortion arising from the non-linear behavior of a cMUT can be subtracted out or canceled (“A first embodiment of the present invention provides a technique to subtract out harmonic distortion arising from the non-linear behavior of a cMUT. This is accomplished through manipulation of the transducer element's elevation bias patterns over a series of sequential firings in such a way that the-combination (e.g., the weighted sum) of these firings causes the non-linear components in the cMUT's pressure output to cancel. In this embodiment, the series of sequential firings occurs on the transducer element for the same image area, in this example, the same elevation image slice. Such elimination of generated harmonics greatly improves the quality of tissue-generated or contrast-agent-generated harmonic images made with a cMUT. Furthermore, the present invention achieves this improvement in harmonic performance without the necessity of having arbitrary radio frequency (RF) waveform generator capability in the ultrasound imaging system.” ¶ [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Yoon such that the first set of parameter values specifies a first polarity value and the second set of parameter values specifies a second polarity value different from the first polarity value, and wherein the control circuitry is configured to control the substantially flat ultrasound transducer array to operate in the first operating mode at least in part by using the first polarity value and to operate in the second operating mode at least in part by using the .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Liu and Gritzky as applied to claims 11 and 12 above, and further in view of Kandori and Blalock et al., US 9,275,630 B2 (hereinafter “Blalock”).
Regarding claims 14-16, Yoon modified in view of the teachings of Liu and Gritzky teaches the invention of claim 4, but does not teach that the probe further comprises an ADC wherein the first set of parameter values specifies a first ADC clock rate value, a first decimation rate value, and a first receive duration value, and the second set of parameter values specifies a second ADC clock rate value different from the first ADC clock rate value, a second decimation rate value different from the first decimation rate value, and a second receive duration value different from the first receive duration rate value, wherein the control circuitry is configured to control the plurality of ultrasonic transducers to operate in the first operating mode at least in part by operating the ADC at the first ADC clock rate value, using the first decimation value, and using the first receive duration value, and to operate in the second operating mode at least in part by operating the ADC at the second ADC clock rate value, using the second decimation value, and using the second receive duration value.
First, it is noted that Yoon teaches that the first mode is characterized by a first transmit/receive frequency and the second mode is characterized by a second transmit/receive frequency different from the first transmit/receive frequency. Consider As such, the frequency range required for a capacitive transducer varies depending on the size of the measuring object, the depth of the measurement, or the measurement method” (Kandori, ¶ [0004])
Considering the above example, it follows that the pulse repetition frequency for the first and second modes accordingly be different because it takes a longer duration for ultrasound to reach deeper depths and reflect back as echoes than that for/of shallower depths, and so the duration between ultrasound transmissions should be longer for a deeper mode than that of a shallower mode to account for such differences.
As an alternative to the conventional analog demodulation, Blalock teaches a direct/digital demodulation which involves directly sampling the RF signal with a sample and hold circuit (330, Fig. 3) and converting to a digital sample with an ADC (332, Fig. 3). Blalock teaches: “In one embodiment, the incoming signal 312 is amplified by a preamplifier 326. After amplification Time Gain Control (TGC) 328 further amplifies the signal to compensate for signal losses associated with diffraction and attenuation. Next the signal enters two sample and holds (S/H) circuits 330 which sample data over a few ns and hold their outputs for as long as one ms. Sampling is performed once per transmit event, with the two S/H on each channel offset by 1/4 period at the ultrasound center frequency to provide an approximate measure of the in-phase and quadrature components (I and Q signals) of the incoming echo. After sampling, the I and Q signals are digitized at the Pulse Repetition Frequency (PRF) with analog-to-digital converters 332. Since only one sampling operation is performed per transmit event, the Analog to Digital (AID) design is much simpler and the resultant data rate is significantly lower than for a comparable conventional system.” (col. 10, lines 44-60).
In this sense, Blalock can be considered to teach an ADC clock rate value (i.e., sampling frequency), a decimation rate value (the sampling can be considered a downsampling and therefore reads on a decimation rate) and a receive duration value (i.e., the sampling period which is the inverse of the sampling frequency) that depends on the pulse repetition frequency. Thus it follows that applying the technique of Blalock to the aforementioned modes which have differing pulse repetition frequency to account for differing depth of penetration would result in differing ADC clock rate values, differing decimation rate values, and differing receive duration values.
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Yoon such that the probe further comprises an ADC wherein the first set of parameter values specifies a first ADC clock rate value, a first decimation rate value, and a first receive duration value, and the second set of parameter values specifies a second ADC clock rate value different from the first ADC clock rate value, a second decimation rate value different from the first decimation rate value, and a second receive duration value different from the first receive duration rate value, and wherein the control circuitry is configured to control substantially flat ultrasound transducer array to operate in the first operating mode at least in part by operating the ADC at the first ADC clock rate value using the first decimation value, and using the first receive duration value, and to operate in the second operating mode at least in part by operating the ADC at the second ADC clock rate value, using the second decimation value, and using the second receive duration value, because it would have merely i.e., alternative demodulation system in which an ADC clock rate value, a decimation rate value and a receive duration value depend on the pulse repetition frequency, as taught by Blalock) to a known device (method or product) ready for improvement (i.e., the first and second modes of the modified Pelissier invention which have different pulse repetition frequencies to account of differing depths of penetration) to yield predictable results (e.g., an Analog to Digital (AID) design that is much simpler and resultant data rate that is significantly lower than for a comparable conventional demodulator).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 11, 12, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 15, 19, and 20 of copending Application No. 15/631,819 (reference application) in view of Yoon, Liu, and Gritzky. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented:

The new limitation is known from Liu and Gritzky for the purposes of combining or integrated the linear array, phased-array, and curvilinear array probes into a single multi-modal ultrasound probe having a substantially flat ultrasound transducer array that is operated in three operating modes. The three operating modes are characterized in that:
in the first operating mode, the substantially flat ultrasound transducer array is operated as a linear probe;
in the second operating mode, the substantially flat ultrasound transducer array is operated as a phased-array probe; and
in the third operating mode, the substantially flat ultrasound transducer array is operated as a curvilinear probe.
Therefore, the new limitation of the substantially flat ultrasound transducer array would have been obvious in order to reduce or eliminate the need for switching the probe (or array thereof).
Otherwise, minor differences between the claims and the reference claims are obvious in view of Yoon, Liu, and Gritzky.

Claims 1-4, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 15/629,666 (reference application) in view of Yoon, Liu, and Gritzky. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented:
The claims have been amended only to the extent that the claims now recite the limitation of the substantially flat ultrasound transducer array; otherwise, the claims remain the same. Therefore, the claims remain rejected for the same reason discussed in the previous Office Action, while the new limitation of the substantially flat ultrasound transducer array addressed below.
The new limitation is known from Liu and Gritzky for the purposes of combining or integrated the linear array, phased-array, and curvilinear array probes into a single multi-modal ultrasound probe having a substantially flat ultrasound transducer array that is operated in three operating modes. The three operating modes are characterized in that:
in the first operating mode, the substantially flat ultrasound transducer array is operated as a linear probe;
in the second operating mode, the substantially flat ultrasound transducer array is operated as a phased-array probe; and
in the third operating mode, the substantially flat ultrasound transducer array is operated as a curvilinear probe.

Otherwise, minor differences between the claims and the reference claims are obvious in view of Yoon, Liu, and Gritzky.

Claims 1-6, 8, 11, 12, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 11, and 14 of US Patent 10,856,840 in view of Yoon, Liu and Gritzky.
The claims have been amended only to the extent that the claims now recite the limitation of the substantially flat ultrasound transducer array; otherwise, the claims remain the same. Therefore, the claims remain rejected for the same reason discussed in the previous Office Action, while the new limitation of the substantially flat ultrasound transducer array addressed below.
The new limitation is known from Liu and Gritzky for the purposes of combining or integrated the linear array, phased-array, and curvilinear array probes into a single multi-modal ultrasound probe having a substantially flat ultrasound transducer array that is operated in three operating modes. The three operating modes are characterized in that:
in the first operating mode, the substantially flat ultrasound transducer array is operated as a linear probe;
in the second operating mode, the substantially flat ultrasound transducer array is operated as a phased-array probe; and
in the third operating mode, the substantially flat ultrasound transducer array is operated as a curvilinear probe.
Therefore, the new limitation of the substantially flat ultrasound transducer array would have been obvious in order to reduce or eliminate the need for switching the probe (or array thereof).
Otherwise, minor differences between the claims and the reference claims are obvious in view of Yoon, Liu, and Gritzky.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793